UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K (Mark One) x ANNUAL REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE FISCAL YEAR ENDED MARCH 31, 2014 or o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File number: 001-08589 FCCC, INC. (Exact name of registrant as specified in its charter) Connecticut 06-0759497 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 200 Connecticut Avenue, Norwalk, Connecticut 06854 (Address of principal executive offices) (Zip Code) (203) 855-7700 (Registrant’s telephone number, including area code) Securities registered under Section 12(b) of the Act: None Securities registered under Section 12(g) of the Act: Common Stock Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.Yeso Nox Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act.Yeso Nox Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yesx Noo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yesx Noo Indicate by check mark if the disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of the registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this 10-K or any amendment to this Form 10-K. x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company’ in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller Reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of theAct). Yesx Noo State issuer’s revenues for its most recent fiscal year ended March 31, 2014: Less than $ 1,000. As of March 31, 2014, the aggregate market value of the issuer’s common stock held by non-affiliates of the issuer was approximately $173,000. As of June25, 2014, the registrant had 1,561,022 shares of common stock issued and outstanding. FCCC, INC. FORM 10-K TABLE OF CONTENTS Page FORWARD-LOOKING STATEMENTS 3 PART I ITEM 1. Business 4 ITEM 1A. Risk Factors 6 ITEM 1B. Unresolved Staff Comments 6 ITEM 2. Properties 6 ITEM 3. Legal Proceedings 6 ITEM 4. Mine Safety Disclosures 6 PART II ITEM 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 7 ITEM 6. Selected Financial Data 8 ITEM 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 9 ITEM 7A. Quantitative and Qualitative Disclosures About Market Risk 10 ITEM 8. Financial Statements 11 ITEM 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 24 ITEM 9A. Controls and Procedures 24 ITEM 9B. Other Information 25 PART III ITEM 10. Directors, Executive Officers, and Corporate Governance 27 ITEM 11. Executive Compensation 29 ITEM 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 30 ITEM 13. Certain Relationships, Related Transactions and Director Independence 31 ITEM 14. Principal Accountant Fees and Services 31 PART IV ITEM 15. Exhibits 33 SIGNATURES 34 EXHIBIT INDEX EXHIBIT 10.1 EXHIBIT 31.1 EXHIBIT 32.1 2 FORWARD-LOOKING STATEMENTS This annual report on Form 10-K and other publicly available documents, including the documents incorporated herein by reference, contain, and our officers and representatives may from time to time make, “forward-looking” statements within the meaning of the safe harbor provisions of the U.S. Private Securities Litigation Reform Act of 1995. Forward-looking statements can be identified by words such as: “anticipate,” “believe,” “estimate,” “expect,” “future,” “intend”, “likely,” “may,” “plan,” “seek,” “will” and similar references to future periods actions or results. Examples of forward-looking statements include our prospects for one or more future material transactions, potential sources of financing, and expenses for future periods. Forward-looking statements are neither historical facts nor assurances of future performance. Instead, they are based only on our current beliefs, expectations and assumptions regarding the future of our business, future plans and strategies, projections, anticipated events and trends, the economy and other future conditions. Because forward-looking statements relate to the future, they are subject to inherent uncertainties, risks and changes in circumstances that are difficult to predict and many of which are outside of our control. Our actual results and financial condition may differ materially from those indicated in the forward-looking statements. Therefore, you should not rely on any of these forward-looking statements. Any forward-looking statement made by us in this annual report on Form 10-K is based only on information currently available to us and speaks only as of the date on which it is made. We undertake no obligation to publicly update any forward-looking statement, whether written or oral, that may be made from time to time, whether as a result of new information, future developments or otherwise. 3 PART I ITEM 1. BUSINESS. General FCCC, Inc. (OTC QB “FCIC”) was incorporated under the laws of the State of Connecticut on May 6, 1960 under the name The First Connecticut Small Business Investment Company. The Company changed its name to The First Connecticut Capital Corporation on January 27, 1993, and then to FCCC, Inc. on June 4, 2003. The Company maintains its principal executive offices at 200 Connecticut Avenue, 5th Floor, Norwalk, Connecticut, Telephone Number 203-855-7700. FCCC is authorized to issue 22,000,000 shares of common stock, no par value. The Company had 1,561,022shares of common stock issued and outstanding at March 31, 2014. The Company has had limited operations since June 30, 2003 and is a “shell company” as defined in Rule 13b-2 of the Exchange Act. Such operations consist of a search for appropriate transactions such as a merger, acquisition, reverse merger or other business combination with an operating business or other appropriate financial transaction. See “Current Business” below. Current Business Since June 2003, the Company’s operations consist of a search for a merger, acquisition, reverse merger or a business transaction opportunity with an operating business or other financial transaction; however, there can be no assurance that this plan will be successfully implemented. Until a transaction is effectuated, the Company does not expect to have significant operations. At this time, the Company has no arrangements or understandings with respect to any potential merger, acquisition, reverse merger or business combination candidate pursuant to which it may become an operating company. Opportunities may come to FCCC’s attention from various sources, including its management, its stockholders, professional advisors, securities broker-dealers, venture capitalists, members of the financial community, and others who may present unsolicited proposals. At this time, FCCC has no plans, understandings, agreements, or commitments with any individual or entity to act as a finder in regard to any business opportunities for it. While it is not currently anticipated that the Company will engage unaffiliated professional firms specializing in business acquisitions, reorganizations or other such transactions, such firms may be retained if such arrangements are deemed to be in the best interest of the Company. Compensation to a finder or business acquisition firm may take various forms, including one-time cash payments, payments involving issuance of securities (including those of the Company), or any combination of these or other compensation arrangements. Consequently, the Company is currently unable to predict the cost of utilizing such services. The Company has not restricted its search to any particular business, industry, or geographical location. In evaluating a potential transaction, the Company analyzes all available factors and makes a determination based on a composite of available facts, without reliance on any single factor. 4 ITEM 1. BUSINESS (CONTINUED). It is not possible at this time to predict the nature of a transaction in which the Company may participate. Specific business opportunities would be reviewed as well as the respective needs and desires of the Company and the legal structure or method deemed by management to be suitable would be selected. In implementing a structure for a particular transaction, the Company may become a party to a merger, consolidation, reorganization, tender offer, joint venture, license, purchase and sale of assets, or purchase and sale of stock, or other arrangement the exact nature of which cannot now be predicted. Additionally, the Company may act directly or indirectly through an interest in a partnership, corporation or other form of organization. Implementing such structure may require the merger, consolidation or reorganization of FCCC with other business organizations and there is no assurance that the Company would be the surviving entity. In addition, the present management and stockholders of the Company may not have control of a majority of the voting shares of FCCC following reorganization or other financial transaction. As part of such a transaction, some or all of FCCC’s existing directors may resign and new directors may be appointed. The Company’s operations following its consummation of a transaction will be dependent on the nature of the transaction. There may also be various risks inherent in the transaction, the nature and magnitude of which cannot be predicted. The Company may also be subject to increased governmental regulation following a transaction; however, it is not possible at this time to predict the nature or magnitude of such increased regulation, if any. The Company expects to continue to incur moderate losses each quarter until a transaction considered appropriate by management is effectuated. Competition FCCC is in direct competition with many other entities in its efforts to locate a suitable transaction. Included in the competition are business development companies, SPAC’s, venture capital firms, small business investment companies, venture capital affiliates of industrial and financial companies, broker-dealers and investment bankers, management consultant firms and private individual investors. Many of these entities possess greater financial resources and are able to assume greater risks than those which FCCC could consider. Many of these competing entities also possess significantly greater experience and contacts than FCCC’s management. Moreover, FCCC also competes with numerous other companies similar to it for such opportunities. Employees and Consultants The Company currently has one executive officer whose company has a consulting arrangement with the Company. Specifically, on July 1, 2003, the Company entered into a Consulting Agreement (the “Zimmerman Consulting Agreement”) with Bernard Zimmerman & Company, Inc. (the “Zimmerman Company”), the president and controlling shareholder of which is Bernard Zimmerman, currently the President, Chief Executive Officer and Principal Financial Officer of the Company. The Zimmerman Consulting Agreement provided for monthly payments of $2,000 to the Zimmerman Company or its affiliate plus reasonable and necessary out-of-pocket expenses. Upon the expiration of the Zimmerman Consulting Agreement on July 1, 2006, the Board of Directors authorized the extension of the Zimmerman Consulting Agreement, on a month-to-month basis. Effective August 1, 2011, the Zimmerman Company reduced its monthly fee to $1,500 per month. Effective April 1, 2012, the Zimmerman Company offered and agreed to accept no continuing monthly consulting fees. Upon the completion of a potential transaction, the Board of Directors and others involved in such transaction will evaluate any fee or consulting arrangements payable to the Zimmerman Company for its services. Management of the Company expects to use consultants, attorneys and accountants as necessary, and it is not expected that FCCC will have any full-time or other employees, except as may be the result of completing a transaction. 5 ITEM 1A. RISK FACTORS. Smaller reporting companies are not required to provide the information required by this item. ITEM 1B. UNRESOLVED STAFF COMMENTS. Smaller reporting companies are not required to provide the information required by this item. ITEM 2. PROPERTIES. The Company leases office space and services located at 200 Connecticut Avenue, 5th Floor, Norwalk, Connecticut from an unaffiliated party pursuant to a month-to-month arrangement at a charge of $500 per month. ITEM 3. LEGAL PROCEEDINGS. There are no legal proceedings that are pending or have been threatened against the Company or any officer, director or control person of which management is aware at this time. ITEM 4. MINE SAFETY DISCLOSURES. Not Applicable 6 PART II ITEM 5. MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES. Price Range of Common Stock The Company’s common stock is quoted and traded on the OTCQB, administered by OTC Markets Group, Inc. and the bid and ask prices of the Company’s stock are quoted under the symbol FCIC. The following are the low and high prices for the Company’s common stock during the fiscal years ended March 31, 2014 and 2013 as quoted on the OTCQB. The information shown below was obtained from Bloomberg Finance, L.P. (through Maxim Group, LLC.). FISCAL YEAR ENDED March 31, 2014 Low High First Quarter $ $ Second Quarter $ $ Third Quarter $ $ Fourth Quarter $ $ FISCAL YEAR ENDED March 31, 2013 Low High First Quarter $ $ Second Quarter $ $ Third Quarter $ $ Fourth Quarter $ $ On May 30, 2014 the closing price per share of our common stock on the OTCQB was $0.16. Bid prices do not reflect inter-dealer prices, with or without retail mark-up, mark-down or commissions and may not represent actual transactions. On March 31, 2014, the closing price for the Company’s common stock was $.20 per share. 7 ITEM 5. MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES. (CONTINUED) Holders The number of stockholders of record of the Company on March 31,2014 was approximately 800. The number of shares of the Company’s common stock outstanding as of March 31, 2014 was 1,561,022. Dividends and Distributions The Company has not paid any cash dividends during the four most recent completed fiscal years. The Company may or may not pay cash dividends or make other distributions in the future depending on a number of factors. The Company may, however, pay a cash dividend or other distribution as part of a merger, acquisition, reverse merger or business combination transaction or if the Board of Directors deems it advisable for the benefit of all shareholders at any time. Transfer Agent The transfer agent of the Company’s common stock is Registrar & Transfer Company. Equity Compensation Plan The Company’s only equity compensation plan was the 2002 Stock Option Plan described in Item 11 of this annual report which expired during 2013. Recent Sales of Unregistered Securities; Use of Proceeds from Registered Services We have issued no unregistered securities within the period covered by this report, which have not been previously reported on Form 10-Q or Form 8-K. Purchases of Equity Securities by the Small Business Issuer and Affiliated Purchasers We have not repurchased any shares of our common stock during the fiscal years ended March 31, 2014 and 2013. ITEM 6.SELECTED FINANCIAL DATA. The Company is a smaller reporting company as defined by Rule 12b-2 of the Exchange Act and is not required to provide the information required under this item. 8 ITEM 7. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS. The Company has limited operations and is actively seeking merger, reverse merger, acquisition or business combination opportunities with an operating business or other financial transaction opportunities. Until a transaction is effectuated, the Company does not expect to have significant operations. Accordingly, during such period, the Company does not expect to achieve sufficient income to offset its operating expenses, resulting in operating losses that may require the Company to use and thereby reduce its cash balance. For further information on the Company’s plan of operation and business, see Item I, Current Business. Until the Company completes a merger, reverse merger or other financial transaction, and unless interest rates increase dramatically, the Company expects to continue to incur a loss of between $10,000 to $15,000 per quarter. Subsequent to the end of the fiscal year, on June 27, 2014, the Company entered into a Securities Purchase Agreement (the “Purchase Agreement”) with Frederick L. Farrar, LFM Investments, Inc., Chafre, LLC, Charles E. Lanham and Daniel R. Loftus (collectively, the “Purchasers”), pursuant to which the Company agreed to sell to the Purchasers an aggregate of 1,900,000 shares (the “Shares”) of Common Stock for aggregate cash consideration equal to $380,000. The Shares represent approximately 54.9% of the issued and outstanding shares of the Company’s Common Stock as of the date of this Information Statement. A closing is expected to occur pursuant to the Purchase Agreement upon satisfaction of all of the conditions thereunder, which is expected to occur on or after July 7, 2014. Because the transactions contemplated by the Purchase Agreement remain subject to conditions, there can be no assurance that a closing will occur. RESULTS OF OPERATIONS AND FINANCIAL CONDITION During the year ended March 31, 2014, the Company had a loss from operations of $43,000. The loss is attributable to the operational administrative and legal expenses incurred during the year. During the year ended March 31, 2013, the loss from operations was $37,000. The increase in the loss in the current year is primarily due to a decrease in interest income received, and operating, legal and administrative expenses incurred in the year ended March 31, 2014 of $5,000 more than in the year ended March 31, 2013 primarily due to additional amounts expended with respect to reverse merger activities, potential financial transactions and increases in fees paid to the Company professionals. The increase in the loss for the year ended March 31, 2014 is attributable to: (A) Lesser interest income received of $1,000 in the current year as compared to the previous year. The decrease in the interest received is a result of lesser funds available for investment and lesser rates of interest received on invested funds. (B) An increase in legal, operating and administrative expenses of $5,000 in the year ended March 31, 2014. This increase is primarily due to expenses incurred in the year ended March 31, 2014 and other costs in connection with potential reverse merger opportunities which were more than in the year ended March 31, 2013 and increases in additional fees paid to the Company professionals. (C) Taxes paid in the years ended March 31, 2014 and 2013 were $-0- in both years. 9 Liquidityand Capital Resources Stockholders’ equity as of March 31, 2014 was $28,000 as compared to $71,000 at March 31, 2013. The decrease is attributable to the net loss incurred by the Company during the fiscal year ended March 31, 2014. The Company had cash on hand at March 31, 2014 of $42,000 as compared to $79,000 at March 31, 2013. The decrease in cash on hand is primarily due to losses sustained by the Company in the fiscal year ended March 31, 2014 adjusted for additional accruals. The Company does not have any arrangements with banks or financial institutions with respect to the availability of financing in the future. The payment of any cash distribution or dividend is subject to the discretion of the Company’s Board of Directors. At this time the Company has no plans to pay any cash distributions or dividends in the foreseeable future. ITEM 7A.QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK. The Company is a smaller reporting company as defined by Rule 12b-2 under the Exchange Act and is not required to provide the information required under this item. 10 ITEM 8. FINANCIAL STATEMENTS. FCCC, INC. INDEX TO FINANCIAL STATEMENTS Page (s) REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRMS 9-10 FINANCIAL STATEMENTS: Balance Sheets 11 Statements of Operations 12 Statements of Changes in Stockholders’ Equity 13 Statements of Cash Flows 14 Notes to the Financial Statements 15-21 11 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Stockholders of FCCC, Inc.
